Exhibit 10.1

CBOT Holdings, Inc. (the “Corporation”)

Director Compensation Policy – Updated as of October 2006

Directors’ Fee and Stock Grant for the Chairman of the Board

 

1. Directors’ Fee. The Chairman of the Board shall be entitled to an annual
directors’ fee in the amount of $500,000 per year (the “Chairman’s Directors’
Fee”) for so long as he or she shall remain the Chairman of the Board.

 

2. Stock Grant. In addition to the Chairman’s Directors’ Fee described in
Section 1 above, the Chairman of the Board shall be entitled to an annual grant
of Class A common stock, par value $0.001 per share (the “Common Stock”), with a
value of $250,000 (the “Chairman’s Stock Grant”). Each Chairman’s Stock Grant
shall be made pursuant to and in accordance with CBOT Holding, Inc.’s 2005
Long-Term Equity Incentive Plan (the “Plan”), subject to the terms and
conditions thereof. The Chairman’s Stock Grant shall be made on the date of each
annual meeting of the Corporation. For purposes of this Section 2, the number of
shares of Common Stock issued to the Chairman of the Board shall be determined
by dividing $250,000 by the Fair Market Value (as defined in the Plan) of Common
Stock on the date of the grant. The shares of Common Stock that are granted to
the Chairman of the Board pursuant to this Section 2 shall be fully vested
immediately upon such grant.

 

3. Meeting Fees. The Chairman of the Board shall not be entitled to any
additional compensation payable on a per-meeting basis.

Directors’ Fees and Stock Grants for Directors (Other than the Chairman of the
Board and Employee Directors)

 

1. Directors’ Fees. Each member of the Board (other than the Chairman of the
Board and Directors who are also employees of the Corporation) (collectively,
the “Directors”) shall be entitled to an annual directors’ fee in the amount of
$30,000 per year (the “Directors’ Fees”) for so long as he or she remains a
member of the Board.

 

2. Stock Grant. In addition to the Directors’ Fees described in Section 1 above,
each Director (other than the Chairman of the Board and Directors who are also
employees of the Corporation) shall be entitled to an annual grant of Common
Stock with a value of $30,000 (the “Director’s Stock Grant”). Each Director’s
Stock Grant shall be made pursuant to and in accordance with the Plan, subject
to the terms and conditions thereof. Each Director’s Stock Grant shall be made
on the date of each annual meeting of the Corporation. For purposes of this
Section 2, the number of shares of Common Stock issued to each Director shall be
determined by dividing $30,000 by the Fair Market Value (as defined in the Plan)
of Common Stock on the date of the grant. The shares of Common Stock that are
granted to each Director pursuant to this Section 2 shall be fully vested
immediately upon such grant.



--------------------------------------------------------------------------------

3. Meeting Fees. Each Director (other than the Chairman of the Board and
Directors who are also employees of the Corporation) shall be entitled to a fee
of $1,500 per meeting of the Board of Directors or committee of the Board of
Directors that such Director attends in person or by telephone (the “Director’s
Meeting Fees”).

 

4. Additional Directors’ Fees for Committee Chairs; Temporary Committees. In
addition to the amount described in Sections 1, 2 and 3 above, (a) the Director
who is the Chairman of the Audit Committee of the Board of Directors shall be
entitled to an additional annual directors’ fee of $20,000 per year, for so long
as he or she remains Chairman of his or her respective committee of the Board,
(b) the Director who is the Chairman of the Compensation Committee of the Board
of Directors and the Director who is the Chairman of the Nominating Committee of
the Board of Directors shall each be entitled to an additional annual directors’
fee of $10,000 per year, for so long as he or she remains Chairman of his or her
respective committee of the Board, and (c) any Director who is the Chairman of
any other standing Committee of the Board of Directors shall be entitled to
additional annual directors’ fees in the amount or amounts determined in the
discretion of the Board, which amount or amounts shall not exceed $20,000 per
year absent extraordinary circumstances. Any Director who is the Chairman of a
temporary Committee of the Board of Directors that is asked to perform
extraordinary tasks on a short-term basis shall be entitled to additional
directors’ fees in an amount of up to $5,000, as determined by the Board, for
each month in which he or she serves as the Chairman of such Committee plus an
amount for partial months equal to the monthly fee amount determined by the
Board multiplied by a fraction, the numerator of which is the total number of
days in the partial month in which he or she served as the Chairman of such
Committee and the denominator of which is 30. In addition, the Board may, in its
discretion, compensate members of temporary Committees at reasonable hourly
rates for extraordinary service for which compensation is not otherwise
received.

 

5. Reimbursement of Expenses. The Corporation shall reimburse Directors
(including the Chairman of the Board) for reasonable costs and expenses incurred
in attending meetings of the Board of Directors or Committees of the Board of
Directors. In addition, the Board may, in its discretion, reimburse Directors
for other reasonable out-of-pocket costs and expenses incurred in performing
services to the Corporation.

 

6. Cap on Aggregate Compensation. The aggregate amount paid to any Director
(other than the Chairman of the Board) for the period from one annual meeting of
the Corporation to the next annual meeting of the Corporation pursuant to
Sections 1, 2 and 3 above shall not exceed $100,000; provided that in
calculating a director’s aggregate consideration for purposes of this Section 6,
the following amounts shall be excluded: (i) Director’s Meeting Fees paid
pursuant to Section 3 above for attendance at meetings of any temporary
Committee of the Board of Directors, and (ii) amounts paid pursuant to Section 4
or 5 above.



--------------------------------------------------------------------------------

Stock Ownership Guidelines

Any Director (including the Chairman of the Board) who is issued Common Stock
pursuant to this Director Compensation Policy shall, during the time such
Director is a member of the Board of Directors of the Corporation, be required
to own (including beneficial ownership) at least 50% of the number of net shares
(as adjusted in accordance with the terms of the Plan) granted to him or her
under this Director’s Compensation Policy. “Net shares” shall mean the number of
shares granted under this Director Compensation Policy less the number of shares
sold or withheld to pay taxes.